Citation Nr: 0115523	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  93-11 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals 
of a skull fracture with concussion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel



INTRODUCTION

The veteran had service from November 1966 to November 1970.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.

The Board remanded this claim in February 1995, March 1998, 
and December 1999 for further development.  It has now been 
returned for adjudication.


REMAND

The veteran was injured in a jeep accident in July 1969 in 
Vietnam.  His injuries included a cerebral concussion and a 
closed skull fracture.  Later that month he complained of 
headaches.

Post-service medical records reveal a history of severe 
headaches; paranoid personality disorder; schizo-affective 
disorder; schizophrenia, paranoid type; depression with 
suicidal and paranoid ideation; adjustment disorder with 
depressed mood; post-traumatic stress disorder (PTSD); 
alcoholism; and a history of abuse of various substances, 
including alcohol, marijuana, acid, hash, speed, mescaline, 
and Benzodiazepine.

In December 1995, the veteran was accorded a mental disorders 
examination for disability evaluation purposes.  The examiner 
opined that there were no current problems related to an old 
skull injury and that there were no current psychiatric 
manifestations which could be attributable to a skull 
fracture.

The veteran underwent a neurological examination in April 
1998.  The examination resulted in impressions of chronic 
headaches with migrainous components; and, PTSD with 
psychotic components.  The examiner reported that the 
complaints of memory dysfunction might be secondary to a 
combination of medication, stress, and anxiety.  An MRI and 
EEG as well as neuropsychic testing were recommended.

The veteran was accorded a psychiatric examination in May 
1998 for disability evaluation purposes.  Tentative diagnoses 
were probable PTSD, chronic; alcoholism in remission; and, 
possible schizotypal personality disorder.  The examiner 
suggested that the veteran's tendency to ask him to repeat 
questions might be related to some tracking difficulties, 
which might be related to his brain injury.  The examiner 
also noted that the veteran was on a fairly solid dose of 
medications which could interfere with his cognitive 
functioning.  He was not grossly psychotic but certainly had 
some oddness about him.  The examiner suggested that the 
veteran be scheduled for a neuropsychological evaluation.

The veteran was scheduled for a neuropsychological evaluation 
in December 1999 but failed to report.

The veteran was accorded another neurological examination in 
July 2000 by the same physician who had examined him in April 
1998.  Examination revealed a small depression in the skull 
on the posterior right frontal calvaria, diminished hearing 
in the right ear, hyperreflexia in the right upper extremity, 
and some truncal ataxia.  The examiner noted that these 
findings might be suggestive of areas of post-traumatic 
encephalomalacia within the motor system on the left as well 
as possibly a post-traumatic vestibulopathy.  The physician 
recommended a brain MRI scan and stated that he wanted to see 
the veteran after the MRI scan.  The examination resulted in 
the following impression:  Status-post right parietal skull 
fracture with concussion with secondary post traumatic 
migrainoid headache disorder.  

The veteran was also accorded another psychiatric examination 
for disability evaluation purposes in July 2000.  The veteran 
reported that he had been receiving Social Security 
disability and had been on SSI since 1996.  The psychiatrist 
concluded that sufficient symptoms of a thought disorder were 
present to make a diagnosis of psychosis, not otherwise 
specified.  The psychiatrist commented that it did not appear 
that the veteran's psychiatric difficulties were related to 
his military service.

In a Supplemental Statement of the Case dated in August 2000, 
the RO held that the veteran's headaches were symptoms of the 
service-connected residuals of skull fracture with concussion 
but that recent medical findings ruled out inclusion of any 
psychiatric condition as a manifestation of the service-
connected residuals of skull fracture with concussion.  The 
RO held that the neurologic examination of July 2000 was 
essentially within normal limits.  The RO noted that the 
veteran's residuals of a skull fracture with concussion are 
rated as brain disease due to trauma and that purely 
subjective complaints, such as headache, dizziness, insomnia, 
etc., will be rated 10 percent and no more.  The RO then 
considered and denied a rating in excess of 10 percent on an 
extra-schedular basis under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  This change in the law is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

At the psychiatric examination in July 2000 it was reported 
that the veteran was receiving Social Security disability 
benefits and had been on SSI since 1996.  The VCAA emphasizes 
the responsibility of VA to obtain Federal records.  VCAA, to 
be codified at 38 U.S.C. § 5103A(c)(3).  The United States 
Court of Appeals for Veterans Claims (Court) has repeatedly 
emphasized the need for VA to obtain and consider medical 
records utilized by the Social Security Administration (SSA).  
See Waddell v. Brown, 5 Vet. App. 454 (1993); Murincsak v. 
Derwinski, 2 Vet. App. 363, 371-2 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  VA must insure that SSA 
records pertaining to the veteran are obtained.

The neurological examination of July 2000 suggests that the 
residuals of the skull fracture with concussion which the 
veteran sustained in 1969 include more than purely subjective 
complaints, such as headache.  In April 1998 this examiner 
indicated that there was a migrainous component to the 
veteran's headaches and in July 2000 he again reported that 
the veteran had a post-traumatic migrainoid headache 
disorder.  This would tend to indicate that the veteran's 
headaches are not purely subjective and may warrant a rating 
under Diagnostic Code 8100 for migraine.  Additionally, this 
physician indicated that other objective findings, such as a 
small depression in the skull on the posterior right frontal 
calvaria, diminished hearing in the right ear, hyperreflexia 
in the right upper extremity, and some truncal ataxia may be 
residuals of the in-service skull fracture.  The examiner 
recommended a brain MRI scan and stated that he wanted to see 
the veteran after the MRI scan.  The results of the brain MRI 
scan and any addition conclusions reached by the neurological 
specialist upon review of the MRI scan should be obtained and 
added to the file.  If the brain MRI scan was not 
accomplished, the veteran should be scheduled for such 
testing.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Vet-
erans Claims Assistance Act of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be codi-
fied as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain from the SSA the 
records pertinent to the appellant's claim 
for Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the results of 
the brain MRI scan which the neurologist 
recommended at the time of the examination 
in July 2000.  If the recommended testing 
was not accomplished, the RO should 
arrange for the veteran to be scheduled 
for such testing and see that the results 
are referred to the neurologist who 
examined the veteran in July 2000 for his 
evaluation of the test results.

4.  Thereafter, the RO should readjudicate 
this claim.  The RO must specifically 
determine whether the residuals of the 
skull fracture consists of purely 
subjective complaints or whether there are 
residuals which would warrant a rating in 
excess of 10 percent under the diagnostic 
codes dealing with neurological 
disabilities, to include Diagnostic Code 
8100 for migraine.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

